Citation Nr: 0504798	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	F.L. Eppes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The appellant served on active duty from October 1981 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO denied service connection 
for post-traumatic stress disorder (PTSD).  The appellant 
timely perfected an appeal of this determination to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant contends, in essence, that he has a psychiatric 
disorder, to include PTSD, that was incurred in or aggravated 
by service.  The appellant asserts that he had a psychiatric 
disorder prior to service that was exacerbated by service.  

The record contains diagnoses of depression, not otherwise 
specified; attention-deficit hyperactivity disorder; 
delusional disorder; somatization disorder; alcohol abuse, 
episodic; marijuana abuse, episodic; and mixed personality 
disorder.  In addition, a January 2001 VA outpatient 
treatment note indicates that the appellant's delusional 
disorder may be related to military service.  

Fulfillment of the statutory duty to assist under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) (VCAA), also requires 
VA to provide a medical exam when such an exam or opinion is 
necessary to make a decision on the claim.  An exam or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability, (2) indicates that the disability or symptoms 
may be associated with the claimant's active duty, and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2004).

Since the underlying etiological basis for a psychiatric 
disorder in the record on appeal has been called into 
question, the RO should schedule the appellant for a VA 
psychiatric exam, to include a medical opinion as to whether 
any current psychiatric disorder, to include PTSD, is related 
to the appellant's service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the appellant 
for a VA psychiatric exam to determine 
the nature, extent, and etiology of any 
psychiatric disorder found.  The 
appellant's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The exam report should reflect 
that such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on exam findings, medical 
principles, and historical records, 
including service medical records, the 
examiner is asked to address the 
following questions:

(a)  Does the appellant currently have a 
psychiatric disorder?  

(b)  If so, did the psychiatric disorder 
exist prior to the appellant's period of 
service from October 1981 to October 
1984?  

(c)  If the psychiatric disorder 
preexisted the appellant's period of 
service, did the disorder increase in 
disability during service?  In answering 
this question, the examiner is asked to 
specify whether the appellant sustained 
temporary or intermittent symptoms; or 
whether there was a permanent worsening 
of the underlying pathology of the 
disorder, resulting in any current 
disability.  

(d)  If the psychiatric disorder 
increased in disability during service, 
was that increase due to the natural 
progression of the disorder?  

(e)  If the examiner finds that the 
psychiatric disorder did not exist prior 
to the appellant's period of service, is 
it at least as likely as not that such 
disorder had its onset during service, 
or; was it caused by any incident that 
occurred during service?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, to include post-traumatic 
stress disorder.  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




